Citation Nr: 1028537	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-02 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for a neck disorder, 
including as secondary to service-connected degenerative disc 
disease of the thoracolumbar spine, L3-4, L4-5, with 
radiculopathy, right ankle osteoarthritis and/or right hip 
arthritis and avascular necrosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from October 1967 to March 1975.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.    

The Board addresses the claim of entitlement to service 
connection for a neck disorder, including as secondary to 
service-connected degenerative disc disease of the thoracolumbar 
spine, L3-4, L4-5, with radiculopathy, right ankle osteoarthritis 
and/or right hip arthritis and avascular necrosis, in the REMAND 
section of this decision, below, and REMANDS this claim to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 


FINDINGS OF FACT

1.  In a rating decision dated June 2003, the RO denied the 
Veteran entitlement to service connection for posttraumatic 
stress disorder.

2.  The RO notified the Veteran of the June 2003 rating decision 
and of his appellate rights with regard to the decision, but he 
did not appeal the decision to the Board.

3.  The evidence received since June 2003 is neither cumulative 
nor redundant of the evidence previously of record but, by itself 
or when considered with the evidence previously of record, does 
not relate to an unestablished fact necessary to substantiate the 
claim of entitlement to service connection for posttraumatic 
stress disorder and does not raise a reasonable possibility of 
substantiating that claim.  



CONCLUSION OF LAW

The June 2003 rating decision, in which the RO denied the Veteran 
entitlement to service connection for posttraumatic stress 
disorder, is final, and new and material evidence has not been 
received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  VA is also to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, but such assistance is not required if there is no 
reasonable possibility that it would aid in substantiating the 
claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).  

The United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure compliance with the provisions of the 
VCAA, when applicable.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The VCAA is applicable in this case and, as 
explained below, VA satisfied the requirements thereof by 
providing the Veteran adequate notice and assistance with regard 
to the claim being decided.  The Board's decision to proceed in 
adjudicating it does not, therefore, prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown,  Vet. App. 384, 392-94 
(1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  These notice requirements apply to all 
five elements of a service connection claim, including: (1) 
veteran status; (2) existence of disability; (3) a connection 
between service and disability; (4) degree of disability; and (5) 
effective date of disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 484 (2006).

With regard to claims that have been previously denied, VA must 
inform the claimant of the evidence and information necessary to 
reopen the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).  In notifying the claimant of what evidence would be 
considered new and material, VA should look at the basis for the 
denial in the prior decision and identify the evidence that would 
substantiate the element(s) of a service connection claim found 
lacking in the previous denial.  Id.

In this case, the RO provided the Veteran VCAA notice on his 
claim in a March 2006, which is prior to the August 2006 rating 
decision.  The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini II.  

The content of the notice letter, considered alone or in 
conjunction with the content of another letter the RO sent the 
Veteran in June 2006, also reflects compliance with pertinent 
regulatory provisions and case law, noted above.  Therein, the RO 
acknowledged the Veteran's claim, notified him of the evidence 
needed to substantiate that claim, identified the type of 
evidence that would best do so, notified him of VA's duty to 
assist and indicated that it was developing his claim pursuant to 
that duty.  As well, the RO identified the basis of the last 
denial of his claim to reopen.  

The RO also identified the evidence it had received in support of 
the Veteran's claim and the evidence it was responsible for 
securing.  The RO noted it would make reasonable efforts to 
assist the Veteran in obtaining all outstanding evidence provided 
he identified the source(s) thereof, but that, ultimately, it was 
his responsibility to ensure VA's receipt of all requested 
evidence.  The RO advised the Veteran to sign the enclosed forms 
authorizing the release of the his treatment records if he wished 
VA to obtain them on his behalf.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and 
associated with the claims file all evidence the Veteran 
identified as being pertinent to his claim, including service 
treatment and personnel records and post-service treatment 
records.  

The RO did not conduct medical inquiry in support of the 
Veteran's claim by affording the Veteran a VA examination.  Such 
an examination is unnecessary, however, as the record includes 
posttraumatic stress disorder diagnoses linked to active service.  
As explained below, the missing link in this case involves non-
medical information.  

II.  Analysis

The RO previously denied the Veteran's claim of entitlement to 
service connection for posttraumatic stress disorder in a rating 
decision dated June 2003.  The RO based its denial on findings 
that, although the Veteran was diagnosed with posttraumatic 
stress disorder, there was insufficient medical evidence of 
record linking his posttraumatic stress disorder symptoms to a 
verified stressor and no evidence of record establishing that the 
Veteran engaged in combat or was a prisoner of war.  

In deciding the claim, the RO considered the veteran's service 
treatment and personnel records, post-service treatment records 
and reports of VA examinations.  These records include diagnoses 
of posttraumatic stress disorder linked to stressors the Veteran 
allegedly experienced in service, but no evidence verifying that 
the alleged stressors actually occurred. 

By letter dated the same month, the RO notified the Veteran of 
the June 2003 rating decision and of his appellate rights with 
regard to that decision.  Thereafter, however, the Veteran did 
not appeal the decision to the Board.  The June 2003 rating 
decision is thus final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009). 

The Veteran attempted to reopen his claim for service connection 
for posttraumatic stress disorder by written statement and 
attachments received at the RO in December 2005.  A claim that is 
the subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de novo 
basis, with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).  

For claims filed on or after August 29, 2001, as in this case, 
new evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative, nor redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) (2009)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence associated 
with the claims file since the last final disallowance of an 
appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This 
evidence is presumed credible for the purposes of reopening an 
appellant's claim, unless it is inherently false or untrue or, if 
it is in the nature of a statement or other assertion, it is 
beyond the competence of the person making the assertion.  Duran 
v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992). 

The pertinent evidence that has been associated with the claims 
file since the RO's June 2003 rating decision includes the 
Veteran's and his representative's written statements, case 
reports of, and a letter from, a VA staff psychiatrist, service 
personnel records, post-service treatment records, reports of VA 
examinations, an article on the USS Pueblo incident, and 
information from a military records specialist.  This evidence is 
new.  It was not previously submitted to agency decisionmakers 
and is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial.  However, this 
evidence is not material by itself or when considered with the 
evidence previously of record, it does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for posttraumatic stress disorder and does not 
raise a reasonable possibility of substantiating that claim.  

The Veteran's and his representative's statements relate the 
Veteran's posttraumatic stress disorder to two in-service 
stressors and one post-service stressor.  Allegedly, while 
serving with the 51st Signal Battalion in Korea in the 
demilitarization zone (DMZ) from 1968 to 1970, the Veteran was 
tasked with removing dead and wounded North Koreans from 
helicopters (allegedly he piled the dead bodies waist high and 
recalls pools of blood and body fluids) and maintaining radio 
communications with South Koreans as North Koreans crossed into 
South Korea.  He also contends that on September 11, 2001, he was 
working on Church Street, near the World Trade Centers, when 
circumstances required him to evacuate and run for his life. 

The medical records and case reports and letter from the VA staff 
psychiatrist establish that the Veteran continues to receive 
treatment for posttraumatic stress disorder, which medical 
professionals have linked to the stressors the Veteran allegedly 
experienced in service.  These records do not corroborate that 
the stressors occurred as alleged.   

The remainder of the evidence, including the service personnel 
records, information from the military records specialist and 
article on the USS Pueblo incident, fail to verify either of the 
two alleged stressors, or to show that the Veteran engaged in 
combat in the DMZ such that any combat-related stressors could be 
accepted as having occurred incident thereto.

This evidence shows that, in 1968, the Veteran was a member of a 
radio platoon that served 21 miles from the DMZ and endured both 
long hours in freezing weather and enemy agents to maintain radio 
communications with the home base.  According to a letter of 
commendation, he was praised for significantly contributing to 
the success of a major Republic of Korea Army counter-agent 
operation.  This letter specifically reports that the 
communications from the Veteran's unit were vital to the 
maintenance of logistical support for the 6th Aviation Platoon 
and the Republic of Korea Army.  

This evidence does not establish that, as part of the radio 
platoon, the Veteran was tasked with dealing with casualties and 
dead bodies, or any combat-related activities.  According to the 
military records specialist, the unit's mission did not include 
involvement in the defense of the DMZ or any attacks by North 
Korean soldiers.  This evidence also does not establish that the 
Veteran was involved in the USS Pueblo incident.  The RO 
previously denied this claim based on the absence of the same 
type of evidence, evidence verifying the alleged in-service 
stressors or establishing the Veteran's participation in combat.

Having determined that new and material evidence has not been 
received, the Board may not reopen and must deny this claim.  


ORDER

New and material evidence not having been submitted, the claim of 
entitlement to service connection for posttraumatic stress 
disorder is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.  The threshold for finding a link between a 
current disability and service is low.  Id.; Locklear v. 
Nicholson, 20 Vet. App. 410 (2006). 

In this case, an examination is necessary.  Post-service medical 
evidence establishes that the Veteran currently has a neck 
disability, most recently diagnosed as degenerative disc disease 
of the cervical spine and cervical spondylosis.  According to the 
Veteran, he developed this disability during service secondary to 
either a motor vehicle accident in which he was involved or a 
fall from a utility pole.  Alternatively, the Veteran alleges 
that he developed this disability secondary to his service-
connected low back, right ankle and/or right hip disability(ies).  

The Veteran's service treatment records confirm that the accident 
and fall occurred as alleged, but to date, VA has not obtained a 
medical opinion addressing whether the cervical spine disability 
is related to the in-service accident and/or fall, or the 
service-connected low back, right ankle and/or right hip 
disability(ies). 

In addition, during the course of this appeal, the RO did not 
consider the Veteran's assertion that his cervical spine 
disability is related to one or more of his service-connected 
disabilities.  

The Board thus REMANDS this claim for the following action:

1.  Arrange for the Veteran to undergo a VA 
examination in support of his claim for service 
connection for a neck disorder.  Forward the 
claims file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report that 
he conducted such a review.  Advise the 
examiner that the Veteran is competent to 
report injuries and symptoms as well as to 
relate contemporary diagnoses and that the 
examiner must consider the Veteran's reports 
when providing any requested opinion.  
Following a thorough evaluation, during which 
all indicated tests are performed, the examiner 
should:

	(a) record in detail the Veteran's 
reported history of the in-service 
accident and fall; 

	(b) diagnose any cervical spine 
disability shown to exist; 

	(c) opine whether the disability is at 
least as likely as not related to the 
Veteran's active service, including the 
accident and/or fall;  

     (d) if the answer to (c) is no, opine 
whether the disability is proximately due 
to or the result of the Veteran's service-
connected low back, right ankle and/or 
right hip disability(ies); 

	(e) provide detailed rationale, with 
specific references to the record, for the 
opinions expressed; and

	(f) if an opinion cannot be expressed 
without resort to speculation, the 
examiner should explain why a response 
would be speculative.

2.  Readjudicate the remanded claim based on 
all evidence of record, including as secondary 
to the Veteran's service-connected 
disabilities.  If the benefit sought on appeal 
remains denied, provide the Veteran and his 
representative a supplemental statement of the 
case and an opportunity to respond thereto.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration, if in order.  By 
this REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  

The Veteran has the right to submit additional evidence and 
argument on the remanded claim.  Kutscherousky v. West, 12 Vet. 
App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


___________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


